Case 1:20-cv-02172-RM-NYW Document 10 Filed 07/29/20 USDC Colorado Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-02172-RPM-NYW

  LINDSAY MINTER,
  PASTOR THOMAS MAYES,
  KRISTIN MALLORY,
  TYLER SPRAGUE, and
  ALISSIA ACKER, on behalf of themselves, and others similarly situated,

         Plaintiffs,

  v.

  CITY OF AURORA, COLORADO,
  INTERIM POLICE CHIEF VANESSA WILSON, in her official and individual capacities,
  F/N/U RODRIGUEZ, in her or his individual capacity,
  JOHN & JANE DOES 1-100, in their individual capacities,
  JOHN & JANE BOES 1-25, in their individual capacities,
  JOHN & JANE FOES 1-31, in their individual capacities,
  JOHN & JANE MOES 1-16, in their individual capacities,

         Defendants.


                                 ENTRY OF APPEARANCE


         Thomas S. Rice of the firm of SGR, LLC, hereby enters his appearance as counsel for

  Defendants, CITY OF AURORA, COLORADO, and INTERIM POLICE CHIEF VANESSA

  WILSON.
Case 1:20-cv-02172-RM-NYW Document 10 Filed 07/29/20 USDC Colorado Page 2 of 2




                                                 Respectfully submitted,


                                                 /s/ Thomas S. Rice
                                                 Thomas S. Rice
                                                 SGR, LLC
                                                 3900 East Mexico Avenue, Suite 700
                                                 Denver, Colorado 80210
                                                 Telephone: (303) 320-0509
                                                 E-mail: trice@sgrllc.com

                                                 Attorneys for Defendants,
                                                 City of Aurora, Colorado, and
                                                 Interim Police Chief Vanessa Wilson

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 29th day of July, 2020, I electronically filed a true and
  exact copy of the above and foregoing with the Clerk of Court using the CM/ECF system which
  will send notification of such filing to the following:

  Mari Newman
  Andy McNulty
  Killmer, Lane & Newman, LLP
  Email: mnewman@kln-law.com
  Email: amcnulty@kln-law.com
  Attorneys for Plaintiffs

                                                     /s/ Tammy Stephenson
                                                     Legal Secretary
                                                     E-Mail: tstephenson@sgrllc.com




                                                2
